SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery of good quality oil in Santos Basin pre-salt Rio de Janeiro, February 25 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that it has confirmed the presence of good quality oil (31 º API) in ultra deep waters of Santos Basin pre-salt while drilling well 1-SPS-98 (1-BRSA-1063-SPS), informally known as Sagitário. This is the first well to be drilled in block BM-S-50 and is located 194 km off the coast of São Paulo state, at a water depth of 1,871 meters. The concession were this well is being drilled is located west of the main discoveries of the Santos Basin pre-salt (cluster blocks). The importance of this discovery lies on the fact that this is an exploratory frontier. The oil was found in carbonate reservoirs below the salt layer at a depth of 6,150 meters. The well is still in the drilling phase, which is set to continue until the planned depth of 6,950 meters, with the aim of defining the base of the oil reservoirs. Petrobras is the operator of the consortium (60%) in partnership with BG E&P Brasil (20%) and Repsol Sinopec Brasil (20%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 25, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
